

115 S465 IS: Independent Outside Audit of the Indian Health Service Act of 2017
U.S. Senate
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 465IN THE SENATE OF THE UNITED STATESFebruary 28, 2017Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo provide for an independent outside audit of the Indian Health Service.
	
 1.Short titleThis Act may be cited as the Independent Outside Audit of the Indian Health Service Act of 2017.
		2.Independent outside audit of the Indian Health Service
 (a)DefinitionsIn this section: (1)Reputable private entityThe term reputable private entity means a private entity that—
 (A)has experience with, and proven outcomes in optimizing the performance of, Federal health care delivery systems, the private sector, and health care management; and
 (B)specializes in implementing large-scale organizational and cultural transformations, especially with respect to health care delivery systems.
 (2)SecretaryThe term Secretary means the Secretary of Health and Human Services. (3)ServiceThe term Service means the Indian Health Service.
 (b)AssessmentNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into one or more contracts with a reputable private entity to conduct an independent assessment of the health care delivery systems and financial management processes of the Service.
			(c)Program integrator
 (1)In generalIf the Secretary enters into contracts under this section with more than 1 reputable private sector entity, the Secretary shall designate one such entity that is predominantly a health care organization as the program integrator.
 (2)ResponsibilitiesThe program integrator designated under paragraph (1) shall be responsible for coordinating the outcomes of the assessments conducted by the reputable private entities under this section.
 (d)Areas of studyEach assessment conducted under subsection (b) shall address each of the following: (1)Current and projected demographics and unique health care needs of the patient population served by the Service.
 (2)Current and projected health care capabilities and resources of the Service, including hospital care, medical services, and other health care furnished by non-Service facilities under contract with the Service, to provide timely and accessible care to eligible patients.
 (3)The authorities and mechanisms under which the Secretary may furnish hospital care, medical services, and other health care at non-Service facilities, including whether it is recommended that the Secretary have the authority to furnish such care and services at such facilities through the completion of episodes of care.
 (4)The appropriate systemwide access standard applicable to hospital care, medical services, and other health care furnished by and through the Service, including an identification of appropriate access standards for each individual specialty and post-care rehabilitation.
 (5)The workflow process at each medical facility of the Service for scheduling appointments to receive hospital care, medical services, or other health care from the Service.
 (6)The organization, workflow processes, and tools used by the Service to support clinical staffing, access to care, effective length-of-stay management and care transitions, positive patient experience, accurate documentation, and subsequent coding of inpatient services.
 (7)The staffing level at each medical facility of the Service and the productivity of each health care provider at such medical facility, compared with health care industry performance metrics, which may include an assessment of any of the following:
 (A)The case load of, and number of patients treated by, each health care provider at such medical facility during an average week.
 (B)The time spent by such health care provider on matters other than the case load of such health care provider.
 (C)The amount of personnel used for administration compared with direct health care in the Service being comparable to the amount used for administration compared with direct health care in private health care institutions.
 (D)The allocation of the budget of the Service used for administration compared with the allocation of the budget used for direct health care at Service-operated facilities.
 (E)Any vacancies in positions of full-time equivalent employees that the Service— (i)does not intend to fill; or
 (ii)has not filled during the 12-month period beginning on the date on which the position became vacant.
 (F)The disposition of amounts budgeted for full-time equivalent employees that is not used for those employees because the positions of the employees are vacant, including—
 (i)whether the amounts are redeployed; and (ii)if the amounts are redeployed, how the redeployment is determined.
 (G)With respect to the approximately 3,700 Medicaid-reimbursable full-time equivalent employees of the Service—
 (i)the number of those employees who are certified coders; and (ii)whether that number of employees is necessary.
 (8)The information technology strategies of the Service with respect to furnishing and managing health care, including an identification of any weaknesses and opportunities with respect to the technology used by the Service, especially those strategies with respect to clinical documentation of episodes of hospital care, medical services, and other health care, including any clinical images and associated textual reports, furnished by the Service in Service or non-Service facilities.
 (9)Business processes of the Service, including processes relating to furnishing non-Service health care, insurance identification, third-party revenue collection, and vendor reimbursement, including an identification of mechanisms as follows:
 (A)To avoid the payment of penalties to vendors. (B)To increase the collection of amounts owed to the Service for hospital care, medical services, or other health care provided by the Service for which reimbursement from a third party is authorized and to ensure that such amounts collected are accurate.
 (C)To increase the collection of any other amounts owed to the Service with respect to hospital care, medical services, and other health care and to ensure that such amounts collected are accurate.
 (D)To increase the accuracy and timeliness of Service payments to vendors and providers. (10)The purchasing, distribution, and use of pharmaceuticals, medical and surgical supplies, medical devices, and health care related services by the Service, including the following:
 (A)The prices paid for, standardization of, and use by the Service of, the following: (i)Pharmaceuticals.
 (ii)Medical and surgical supplies. (iii)Medical devices.
 (B)The use by the Service of group purchasing arrangements to purchase pharmaceuticals, medical and surgical supplies, medical devices, and health care related services.
 (C)The strategy and systems used by the Service to distribute pharmaceuticals, medical and surgical supplies, medical devices, and health care related services to medical facilities of the Service.
 (11)The process of the Service for carrying out construction and maintenance projects at medical facilities of the Service and the medical facility leasing program of the Service, including—
 (A)whether the maintenance budget is updated or increased to reflect increases in maintenance costs with the addition of new facilities and whether any increase is sufficient to support the growth of the facilities; and
 (B)what the process is for facilities that reach the end of their proposed life cycle. (12)The competency of leadership with respect to culture, accountability, reform readiness, leadership development, physician alignment, employee engagement, succession planning, and performance management, including—
 (A)the reasons for a lack in transparency in the culture of the Service, leading tribal leadership to request increased transparency and more open communication between the Service and the people served by the Service; and
 (B)whether any checks and balances exist to assess potential fraud or misuse of amounts within the Service.
 (13)The lack of a funding formula to distribute base funding to the 12 Service areas, including the following:
 (A)The establishment of the current process of funding being distributed based on historical allocations and not on need such as population growth, number of facilities, etc.
 (B)How the implementation of self-governance policies has impacted health care delivery. (C)The communication to area office directors on distribution decisionmaking.
 (D)How the tribal and residual shares are determined for each Indian tribe and the amounts of those shares.
 (E)The auditing or evaluation process used by the Service to determine whether amounts are distributed and expended appropriately, including—
 (i)whether periodic or end-of-year records document the actual distributions; and (ii)whether any auditing or evaluation is conducted in accordance with generally accepted accounting principles or other appropriate practices.
 (14)Whether the Service tracks patients eligible for two or more of either the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), health care received through the Service, or any other Federal health care program (referred to in this section as dual eligible patients). If so, how dual eligible patients are managed.
 (15)The number of procurement contracts entered into and awards made by the Service under section 23 of the Act of June 25, 1910 (commonly known as the Buy Indian Act) (25 U.S.C. 47), and a comparison of that number, with—
 (A)the total number of procurement contracts entered into and awards made by the Service during the 5 fiscal years prior to the date of enactment of this Act; and
 (B)the process used by the Service facilities to ensure compliance with section 23 of the Act of June 25, 1910 (commonly known as the Buy Indian Act) (25 U.S.C. 47).
 (16)Any other items the reputable private entity determines should be addressed in the independent assessment of the Service.
				(e)Report on assessment
 (1)Submission to secretaryNot later than 240 days after the date a contract is entered into under subsection (b), the entity carrying out the assessment under the contract shall—
 (A)complete the assessment; and (B)submit to the Secretary a report describing the findings and recommendations of the entity with respect to the assessment.
 (2)Submission to congressImmediately on receipt of the report under paragraph (1)(B), the Secretary shall submit the report to—
 (A)the appropriate committees of Congress, including— (i)the Committee on Appropriations of the Senate; and
 (ii)the Committee on Appropriations of the House of Representatives; (B)the Majority Leader of the Senate;
 (C)the Minority Leader of the Senate; (D)the Speaker of the House of Representatives; and
 (E)the Minority Leader of the House of Representatives. (3)PublicationNot later than 30 days after receiving the report under paragraph (1)(B), the Secretary shall publish such report in the Federal Register and on an Internet website of the Service that is accessible to the public.
 (f)FundingThe Secretary shall use, to carry out this section, such amounts as are necessary from other amounts available to the Secretary that are not otherwise obligated.